Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	As to claim 3, line 1 recites “The display system of claim 1,” and should be amended to “The display system of claim 2,”
	As to claim 6, line 1 recites “The display system of claim 1,” and should be amended to “The display system of claim 2,”
	As to claim 7, line 1 recites “The display system of claim 1,” and should be amended to “The display system of claim 2,”
	As to claim 8, line 1 recites “The display system of claim 1,” and should be amended to “The display system of claim 2,”
	As to claim 9, line 1 recites “wherein a time of each bitplane” and should be amended to “wherein a time of each bit-plane”
	As to claim 12, line 5 recites “a number Pin a range” and should recite “a number P in a range”
As to claim 12, line 9 recites “a number Pin a range” and should recite “a number P in a range”
As to claim 12, line 6 recites “one of the phase-shift values” and should recite “one of the phase shift values”
As to claim 12, line 7 recites “one of the phase-shift values” and should recite “one of the phase shift values”
As to claim 12, line 12 recites “sequence of bitplanes” and should recite “sequence of bit-planes”
As to claim 13, line 1 recites “The method of claim 11,” and should be amended to “The method of claim 12,”

The cited dependent claims are amended in order to prevent an 35 USC 112b indefiniteness rejection as these claims depended upon limitations not found the cited independent claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Fulton (U.S. Pub. No. 2015/0009203) discloses a display system (Fulton, display system 10, Figure 1), comprising: 
a display (Fulton, digital display device 18, Figure 1); and 
a display driver (Fulton, display control 20, Figure 1), wherein the display driver is configured to send a bit-plane to the display according to a display table (Fulton, As shown in FIG. 3 in one arrangement in which brightness can be varied, particularly as used in known digital micro-mirror devices, the brightness of each pixel can be determined by summing the time its pixel mirror is in the `on` state and shades of gray can be obtained by modulating the mirrors with a binary pattern of on and off periods. In FIG. 3, the update phases 0 to 35 extend in a horizontal direction and the brightness of the displayed pixel is shown in the vertical direction, where 1 is the least bright and 10 is full brightness. Figure 3, ¶ [0050]); 
wherein each row of the display table includes a sequence of bit-planes associated with one of a plurality of phase values (Fulton, In FIG. 3, the update phases 0 to 35 extend in a horizontal direction and the brightness of the displayed pixel is shown in the vertical direction, where 1 is the least bright and 10 is full brightness. Figure 3, ¶ [0050]); 
wherein each sequence of bit-planes includes a number of 1-values and a number of 0-values associated with a respective one of the plurality of phase values (Fulton, As shown in FIG. 3 in one arrangement in which brightness can be varied, particularly as used in known digital micro-mirror devices, the brightness of each pixel can be determined by summing the time its pixel mirror is in the `on` state and shades of gray can be obtained by modulating the mirrors with a binary pattern of on and off periods. In FIG. 3, the update phases 0 to 35 extend in a horizontal direction and the brightness of the displayed pixel is shown in the vertical direction, where 1 is the least bright and 10 is full brightness. Figure 3, ¶ [0050]); 
Fulton continues to teach, as shown in figure 3, in pixel brightness bits 6-9, the 1-values (shaded regions) are spaced apart from one another by 0-values (white regions) over the update cycles and in pixel brightness bits 7, 8, and 9, there are 1-values and 0-values alternating in the same numbers of bit-planes for each of the values for each of the brightness bits. 
Examiner found the remarks, filed 14 April 2022, persuasive and thus Fulton does not expressly teach
wherein, for each sequence of bit-planes where the number of 1-values is greater than one: 
the number of 1-values are distributed in the sequence of bit-planes such that one or more groups of one or more 1-values are spaced apart from one another by one or more groups of one or more 0-values; 
wherein each of the one or more groups of one or more 1-values has approximately a same number of bit-planes and each of the one or more groups of one or more 0-values has approximately a same number of bit-planes.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations. 

As to dependent claims 9, 11, 17, and 19, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 2, Fulton (U.S. Pub. No. 2015/0009203) discloses a display system (Fulton, display system 10, Figure 1), comprising: 
a display (Fulton, digital display device 18, Figure 1); and 
a display driver (Fulton, display control 20, Figure 1), wherein the display driver is configured to send a bit-plane to the display according to a display table (Fulton, As shown in FIG. 3 in one arrangement in which brightness can be varied, particularly as used in known digital micro-mirror devices, the brightness of each pixel can be determined by summing the time its pixel mirror is in the `on` state and shades of gray can be obtained by modulating the mirrors with a binary pattern of on and off periods. In FIG. 3, the update phases 0 to 35 extend in a horizontal direction and the brightness of the displayed pixel is shown in the vertical direction, where 1 is the least bright and 10 is full brightness. Figure 3, ¶ [0050]); 
wherein each row of the display table includes a sequence of bit-planes associated with one of a plurality of phase values (Fulton, In FIG. 3, the update phases 0 to 35 extend in a horizontal direction and the brightness of the displayed pixel is shown in the vertical direction, where 1 is the least bright and 10 is full brightness. Figure 3, ¶ [0050]); 
wherein each sequence of bit-planes includes a number of 1-values and a number of 0-values associated with a respective one of the plurality of phase values (Fulton, As shown in FIG. 3 in one arrangement in which brightness can be varied, particularly as used in known digital micro-mirror devices, the brightness of each pixel can be determined by summing the time its pixel mirror is in the `on` state and shades of gray can be obtained by modulating the mirrors with a binary pattern of on and off periods. In FIG. 3, the update phases 0 to 35 extend in a horizontal direction and the brightness of the displayed pixel is shown in the vertical direction, where 1 is the least bright and 10 is full brightness. Figure 3, ¶ [0050]); 
Fulton continues to teach, as shown in figure 3, in pixel brightness bits 6-9, the 1-values (shaded regions) are spaced apart from one another by 0-values (white regions) over the update cycles and in pixel brightness bits 7, 8, and 9, there are 1-values and 0-values alternating in the same numbers of bit-planes for each of the values for each of the brightness bits. 
Fulton does not expressly teach
wherein, for each sequence of bit-planes where a number P of 1-values is greater than one and less than                         
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                            -
                            2
                        
                    , the number of 1-values are distributed across a length of the sequence of bit-planes according to a spacing D that is determined as                         
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                            /
                            P
                        
                    , wherein the length of the sequence of bit-planes is                         
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                        
                     and P represents the number of 1-values in a sequence of bit-planes.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations. 

As to dependent claims 3-8 and 10, these claims are allowable as they depend upon allowable independent claim 2.

As to independent claim 12, Fulton (U.S. Pub. No. 2015/0009203) discloses a method for forming a display table including a plurality of bit-plane sequences each associated with one or a plurality of phase shift values (Fulton, As shown in FIG. 3 in one arrangement in which brightness can be varied, particularly as used in known digital micro-mirror devices, the brightness of each pixel can be determined by summing the time its pixel mirror is in the `on` state and shades of gray can be obtained by modulating the mirrors with a binary pattern of on and off periods. In FIG. 3, the update phases 0 to 35 extend in a horizontal direction and the brightness of the displayed pixel is shown in the vertical direction, where 1 is the least bright and 10 is full brightness. Figure 3, ¶ [0050]), comprising:
Fulton continues to teach, as shown in figure 3, in pixel brightness bits 6-9, the 1-values (shaded regions) are spaced apart from one another by 0-values (white regions) over the update cycles and in pixel brightness bits 7, 8, and 9, there are 1-values and 0-values alternating in the same numbers of bit-planes for each of the values for each of the brightness bits. 
Fulton does not expressly teach
determined a bit plane resolution                         
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                        
                    ,
determining                         
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                        
                     phase shift values, wherein each of the phase shift values is associated with a number P in a range 0, 1, …,                         
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                            -
                            1
                        
                    , wherein P represents a number of 1-values in a sequence of bit-planes associated with one of the phase-shift values and                         
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                            -
                            P
                        
                     represents a number of 0-values in the sequence of bit-planes associated with the one or the phase-shift values; and
for each of the phase shift values associated with a number of P in a range of 2, …,                         
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                            -
                            2
                        
                    ;
determining a spacing D as                         
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                            /
                            P
                        
                    ; and
determining a sequence of bit-planes such that the number of 1-values are distributed across a length of the sequence of bitplanes according to the spacing D.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations. 

As to dependent claims 13-16, 18, and 20, these claims are allowable as they depend upon allowable independent claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691